Citation Nr: 0727507	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  97-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the 
right wrist as secondary to service-connected disability of 
the knees.

2.  Entitlement to service connection for disability of the 
heels as secondary to service-connected disability of the 
knees.

3.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent 
for instability of the left knee.

5.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee.

6.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an effective date prior to May 1, 2001 for 
the award of a separate 20-percent rating for instability of 
the left knee.

9.  Entitlement to an effective date prior to May 1, 2001 for 
the award of a separate 20-percent rating for instability of 
the right knee.

10.  Entitlement to an effective date prior to August 8, 1994 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

The veteran and his psychiatrist


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1994, February 1996, February 1998, 
and October 2005 decisions by the RO.  By those decisions, 
and in subsequent related rating actions, the RO, in 
pertinent part, denied service connection for disabilities of 
the right wrist and heels as secondary to service-connected 
disability of the knees; assigned an initial 30-percent 
evaluation for PTSD (later increased to 70 percent); denied 
increased ratings for arthritis of the knees; assigned 
separate 20-percent ratings for instability of each knee; 
denied an effective date prior to May 1, 2001 for the award 
of the separate evaluations for instability; and granted TDIU 
effective from August 8, 1994.

The veteran's case was previously before the Board in March 
2001 and September 2006, when it was, in part, remanded for 
additional development.  In January 2007, he and his 
psychiatrist testified at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.

Heretofore, the issues on appeal have been characterized to 
include issues relating to the veteran's entitlement to an 
earlier effective date for the award of service connection 
for synovitis, chondromalacia, and chondrocalcinosis of each 
knee.  However, it appears clear from the veteran's 
statements, to include his testimony at the hearing in 
January 2007, that he is not seeking an earlier effective 
date for synovitis, chondromalacia, and chondrocalcinosis per 
se, but rather for the instability of his knees that the RO 
has evaluated under those diagnoses.  Consequently, and for 
purposes of clarity, the Board has recharacterized those 
issues as set forth above, on the title page.

During the hearing held in January 2007, the veteran asserted 
that VA had committed clear and unmistakable error (CUE) when 
it failed to assign separate evaluations for instability of 
his knees in prior decisions.  In this regard, the Board 
notes that VA first evaluated the veteran's knee disabilities 
by a decision entered in January 1970.  He appealed that 
decision to the Board, and the Board denied the appeal in 
June 1971.  Presently, it is not entirely clear whether the 
veteran wishes to pursue the matter of CUE in the Board's 
June 1971 decision.  To the extent that he does, he is 
referred to the filing and pleading requirements set out at 
38 C.F.R. § 20.1404.

The Board's present decision is limited to a final 
disposition of issues 1 through 7, enumerated above.  For the 
reasons set forth below, the remaining issues on appeal 
(issues 8, 9, and 10) are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  During a hearing held in January 2007, the veteran 
clarified that he no longer wished to pursue an appeal with 
respect to his entitlement to service connection for 
disability of the right wrist as secondary to service-
connected disability of the knees, a higher initial 
evaluation for PTSD, and higher evaluations for arthritis and 
instability of the knees.

2.  The service-connected disabilities of the veteran's knees 
are not the proximate cause of the disabilities affecting his 
heels.


CONCLUSIONS OF LAW

1.  The veteran's appeal with respect to service connection 
for disability of the right wrist as secondary to service-
connected disability of the knees, a higher initial 
evaluation for PTSD, and higher evaluations for arthritis and 
instability of the knees has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).

2.  The veteran does not have a disability of either heel 
that is proximately due to or the result of service-connected 
knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection for Disability of the Right 
Wrist as
Secondary to Service-Connected Disability of the Knees, a 
Higher
Initial Evaluation for PTSD, and Higher Evaluations for
Arthritis and Instability of the Knees

An appellant may withdraw an appeal of an issue to the Board 
by doing so on the record at a hearing.  See 38 C.F.R. § 
20.204(b) (2006).  When an appellant does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, during a hearing held in 
January 2007, clarified that he no longer wished to pursue an 
appeal with respect to his entitlement to service connection 
for disability of the right wrist as secondary to service-
connected disability of the knees, a higher initial 
evaluation for PTSD, and higher evaluations for arthritis and 
instability of the knees.  Accordingly, further action by the 
Board on those issues is not appropriate, and the appeal of 
those issues will be dismissed.

II.  Claim for Service Connection for Disability of the Heels 
as
Secondary to Service-Connected Disability of the Knees

In August 1994, the veteran fell approximately ten feet onto 
concrete from a three-to-four-foot-wide roof ledge, 
sustaining fractures to both heels.  He presently seeks 
service connection for residuals of the fractures on a 
secondary basis.  He maintains, in essence, that the fall was 
caused by the service-connected disabilities of his knees.

A.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in June 2005, March 2006, and April 2006, the RO 
informed the veteran of the information and evidence required 
to substantiate his claim for secondary service connection.  
He was notified of his and VA's respective duties for 
obtaining the information and evidence, and he was asked to 
send any evidence in his possession that pertained to his 
claim.  He was also informed of the manner in which a 
disability rating and effective date would be assigned if 
service connection was granted.  Although the totality of the 
required notice was not provided until after the veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in a June 2006 supplemental statement of the 
case (SSOC), thereby correcting any defect in the timing of 
the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled as it pertains to the claim that is 
currently being adjudicated.  The veteran's service medical 
records have been obtained, as have all records of VA and 
private post-service treatment that have been identified as 
relevant.  He has also been examined.  No further development 
action is required.

B.  The Merits of the Veteran's Claim

VA recently amended its regulation pertaining to secondary 
service connection, effective from October 10, 2006.  See 
Claims Based on Aggravation of a Nonservice-Connected 
Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310).  However, only that part of 
the regulation pertaining to aggravation was amended.  Here, 
the veteran does not allege that his service-connected knee 
disabilities have aggravated the disabilities of his heels.  
See, e.g., Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Rather, he maintains that his knee disabilities caused the 
heel disabilities.  Accordingly, the recent amendment to 
38 C.F.R. § 3.310 is inapposite.

The provisions of 38 C.F.R. § 3.310 that are for application 
here provide, in pertinent part, that "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (2006).  When service connection is thus 
established for a secondary condition, that condition is 
considered a part of the original condition.  Id.

Following a review of the relevant evidence in this case, the 
Board finds that the evidence supports the veteran's 
assertion that the condition of his knees was such that it 
could have precipitated a fall on the date of the incident 
here in question.  To be sure, not all of the evidence 
supports such a conclusion.  When the veteran was examined 
for VA purposes in May 1992, for example-prior to the date 
of the fall-no real positive, objective findings were 
identified relative to either knee, other than the fact that 
he was observed to have a slow, purposeful gait.  Similarly, 
in December 1994-approximately four months after the fall-a 
VA examiner noted that there was no heat, redness, swelling, 
limitation or motion, or ligamentous laxity of either knee.  
The examiner noted the veteran's complaints of pain, but felt 
that "[t]he objective findings are not as strong as the 
subjective."  In December 1995, the same examiner opined 
that there was no evidence of a locking mechanism in the 
knees.  And in February 2003, a VA examiner offered an 
opinion that it was "less than likely" that the veteran's 
heel disabilities were "the result of his bilateral knee 
conditions."  (Though no real rationale was provided.)

However, the record also contains evidence to support the 
conclusion that the veteran was suffering from significant 
knee disability at the time of the fall in August 1994.  The 
record shows, for example, that throughout the years since 
service, and as early as November 1969, the veteran 
persistently complained of pain and locking in the left knee.  
He was noted to exhibit crepitation, and X-rays at that time 
were interpreted to demonstrate bilateral arthritis.  Indeed, 
he was in receipt of a 20 percent evaluation for that 
condition at the time of the incident here in question.  He 
reported in December 1969 that he had fallen as a result of 
his left knee "locking," and evidence of record since that 
time variously shows that he walked with a cane at times; 
that he limped, favoring the left knee; that he wore a knee 
brace on the left; and that laxity and instability were 
objectively found on at least one occasion (in 1977).  
Degenerative changes of both knees were identified on 
magnetic resonance imaging (MRI) in October 1990, and a VA 
treatment record from May 1991 explains that the veteran did 
not describe an actual "locking," but rather a type of 
sudden, sharp pain in which the knee almost gives out, or 
does give out.  He fell and fractured his right wrist in 
December 1992, reportedly due to his knees giving out.  The 
physician who treated him for injuries arising out of that 
fall, and the subsequent fall in August 1994-William J. 
Krywicki, M.D.-opined in May 2001 that the veteran had a 
functional, rather than clinical, instability of the knees 
resulting from "pain stimuli that would shut off his 
quadriceps mechanism causing his knee to buckle or from the 
pain itself creating a giving situation in one or both 
knees."  In April 2005, Dr. Krywicki further opined, in 
essence, that the veteran's functional instability was 
present at the time of the veteran's fall in August 1994.

In light of the totality of the evidence, the Board is 
persuaded that the veteran suffered from significant knee 
disability at the time of his fall in August 1994.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2006).  However, that 
finding does not end the matter.  As noted above, the 
veteran's heel disabilities may be service connected on a 
secondary basis only if it is determined that those 
disabilities are "proximately due to or the result of" his 
service-connected knee disabilities.

As to that question, the Board finds that the preponderance 
of the evidence is against the claim.  The Court has noted 
that "proximate cause" is defined as "that which, in a 
natural [and] continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  Forshey v. West, 12 Vet. 
App. 71, 74 (1998) (quoting BLACK'S LAW DICTIONARY 1225 (6th ed. 
1990)), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002), cert. denied, 537 U.S. 823 (2002).  In the 
present case, as noted above, the evidence shows that as of 
the date of the fall in August 1994 the veteran had a history 
of significant knee disability with years of persistent 
complaints that included pain and "locking."  Indeed, on VA 
examination in May 1992 he complained of pain "24 hours a 
day."  He specifically reported that he experienced 
difficulty walking, stooping, squatting, climbing stairs, and 
with weight bearing, and indicated that he wore a knee cage.  
Later, in December 1992, he fell and fractured his right 
wrist, reportedly due to his knees giving out.  Nevertheless, 
in spite of this long history of knee difficulties-including 
a history of at least 2 prior falls that he attributed to 
such difficulties-he chose to climb a ladder 10 feet up onto 
a roof and stand on a ledge only two to three feet wide, to 
clean windows.  In the Board's view, the veteran's decision 
to do so was in clear disregard of the probable consequences 
of his actions and constitutes a significant intervening 
cause of his injuries.  It was his decision to climb onto the 
roof, fully aware of his significant knee impairments, 
including "buckling," that "necessarily set[] the other 
causes in operation."  BLACK'S LAW DICTIONARY 1226 (6th ed. 
1990).  Under the circumstances, the Board cannot conclude 
that the service-connected disabilities of the veteran's 
knees are the proximate cause of the disabilities affecting 
his heels.  The appeal of this issue is denied.


ORDER

The claims for service connection for disability of the right 
wrist as secondary to service-connected disability of the 
knees, for a higher initial evaluation for PTSD, and for 
higher evaluations for arthritis and instability of his knees 
are dismissed.

The claim for service connection for disability of the heels 
as secondary to service-connected disability of the knees is 
denied.


REMAND

During his hearing in January 2007, the veteran raised the 
issue of CUE in prior VA decisions that failed to assign 
separate evaluations for instability of his knees.  Thus far, 
that issue has not been formally adjudicated by the RO.  
Because the claim of CUE, if granted, could have a 
significant impact on his claims for earlier effective dates 
for the awards of separate evaluations for instability of the 
knees, and for TDIU, it needs to be considered prior to final 
appellate action on the effective date issues.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Documents in the file show that a Dr. "Holleran" was the 
physician who initially referred the veteran to a 
psychiatrist for treatment in 1989.  Documents also show that 
the veteran obtained couples' and individual psychotherapy at 
the Family Service Center in Wilkes-Barre, Pennsylvania in 
the early 1990's.  Presently, there are no records in the 
claims file from either of these providers.  Because the 
records from Dr. Holleran and the Family Service Center might 
contain relevant information pertaining to impact of the 
veteran's service-connected PTSD on his ability to work prior 
to August 8, 1994, efforts should be made to procure them.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
The Board also finds that it would be helpful to obtain 
additional information from the veteran as to his income for 
the period from 1986 to 1994.  A remand is required.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any relevant records of treatment in the 
possession of Dr. Holleran and the Family 
Service Center in Wilkes-Barre, 
Pennsylvania, and to identify, and provide 
releases for (where necessary), any other 
care provider who might possess new or 
additional evidence pertinent to the claims 
remaining on appeal.  If the veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  Ask the veteran to provide a certified 
statement as to his income for each of the 
years from 1986 to 1994.  The statement 
should detail the specific source of the 
income (whether earned, derived from rental 
property, etc.) for each year, including the 
name of any and all business ventures from 
which income was derived, and whether the 
veteran was the sole or partial owner of any 
such venture(s).  He should also provide 
information as to the number and identity of 
any dependents he had during each of those 
years.  The information obtained should be 
associated with the claims file.

3.  Take adjudicatory action on the claim, 
raised by the veteran in January 2007, that 
the RO committed CUE when it failed to 
assign separate evaluations for instability 
of his knees in prior adjudications (in 
January 1988 and July 1992).  After a 
decision is entered on those issues, notify 
the veteran of the outcome.  If the decision 
is adverse to the veteran, he must also be 
notified of his right to appeal.  The issue 
should be certified to the Board for review 
if, and only if, a timely notice of 
disagreement is received and, after a 
statement of the case has been issued, the 
veteran perfects the appeal by filing a 
timely substantive appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.

4.  Thereafter, take adjudicatory action on 
the issues of the veteran's entitlement to 
an effective date prior to May 1, 2001 for 
the award of a separate 20-percent rating 
for instability of the left knee; his 
entitlement to an effective date prior to 
May 1, 2001 for the award of a separate 20-
percent rating for instability of the right 
knee; and his entitlement to an effective 
date prior to August 8, 1994 for the award 
of TDIU.  In re-adjudicating the TDIU claim, 
consideration should be given to poverty 
threshold data from the U.S. Census Bureau 
for the years 1986 to 1994.  If any benefit 
sought remains denied, furnish the veteran 
an SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


